OFFICIAL BUSINESS          ^P0\
                                                                    toft *-&&..
                                         STATE OF TEXAS                     Wr^liP^hg*   PITNEY BOWES
                                         PENALTY FOR                02 1M            <J
                                         PRIVATE USE                0004279596            JAN 1 4   2015
P.O. BOX 12308, CAPITOL STATION                              Olu.   MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711
                                    RE: WR-81,246-OT
                                    GLEN EARL NOBLES
                                  _ l^^HBV- TDC #1860127
                                                                                            REF
                                   p.o.\ftc*   fU8       .
                                                        fets